             Case 2:18-cv-00243-PBT Document 43 Filed 06/29/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 HERMINE BYFIELD,
                                         Plaintiff,
                          vs.
                                                                      CIVIL ACTION
 HEALTHCARE REVENUE RECOVERY                                      NO. 2:18-CV-00243-PBT
 GROUP, LLC; and DOES 1 through 10, inclusive

                                         Defendants.

DEFENDANT HEALTHCARE REVENUE RECOVERY GROUP, LLC’S MOTION FOR
        EXTENSION OF TIME TO COMPLETE FACT DISCOVERY

        Defendant, Healthcare Revenue Recovery Group, LLC (hereinafter “HRRG” or "Moving

Defendant"), by and through its undersigned counsel, Marks, O'Neill, O'Brien, Doherty & Kelly,

P.C., hereby moves for a thirty (30) day extension of time to complete fact discovery. In support,

Moving Defendant avers as follows:

        1.       Plaintiff initiated this putative class action by filing a Complaint on January 19,

2018. Pl. Compl. (ECF No. 1).

        2.       Plaintiff alleges that HRRG violated the Fair Debt Collection Practices Act

(“FDCPA”) by sending a letter dated August 3, 2017 seeking to collect a debt allegedly incurred

for medical expenses for treatment of injuries Plaintiff sustained in a motor vehicle accident.

        3.       Due to challenges attendant to the Covid-19 pandemic and unsuccessful efforts by

the Parties to schedule a Settlement Conference until recently, the completion of discovery in

this matter had been delayed.

        4.       By Order of April 29, 2021, the Court at the request of the Parties stayed

discovery while the Parties participated in a Settlement Conference with Magistrate Judge Henry

S. Perkin that was held on May 5, 2021. (ECF No. 40).




{PH713242.1}
             Case 2:18-cv-00243-PBT Document 43 Filed 06/29/21 Page 2 of 3




        5.       Pursuant to the Court’s April 29, 2021 Order, all fact discovery in this matter

currently must be completed by July 6, 2021.

        6.       The undersigned wrote to the Court by letter of June 10, 2021 to provide a status

update and requesting to extend the time to complete discovery by thirty (30) days. A true and

correct copy of the undersigned’s June 10, 2021 letter is attached as Exhibit “A.”

        7.       As explained in the undersigned’s June 10, 2021 letter, due to scheduling conflicts

of counsel and the Parties and professional and personal conflicts of counsel relating to other

matters, the Parties have been unable to complete full discovery.

        8.       The Parties are in the process of exchanging written discovery and need additional

time to complete depositions of the principal Parties and other third-party witnesses.

        9.       Counsel for Moving Defendant have conferred with Plaintiff’s counsel, who has

consented to this request.

        10.      Counsel believe that fact discovery can be completed on or before August 6,

2021.

        11.      There have been no prior requests for any extensions of the deadlines.

        12.      There is no trial date scheduled or any other Court scheduled events that will be

delayed as a result of this extension.

        13.      Moving Defendant respectfully submits that good cause exists for the requested

extension of the deadlines.

         WHEREFORE, Defendant, Healthcare Revenue Recovery Group, LLC respectfully

request that this Honorable Court grant its Motion and extend the case management deadlines by

thirty (30) days.




{PH713242.1}                                      2
           Case 2:18-cv-00243-PBT Document 43 Filed 06/29/21 Page 3 of 3




                                     Respectfully submitted,

                                     /s/ Cecil J. Jones
                                     Cecil J. Jones, Esq. (I.D. No. 205952)
                                     Daniel F. Donnelly, Esq. (I.D. No. 315309)
                                     MARKS, O'NEILL, O'BRIEN, DOHERTY & KELLY, P.C.
                                     1617 John F. Kennedy Boulevard, Suite 1010
                                     Philadelphia, Pennsylvania 19103
                                     Telephone: (215) 564-6688
                                     cjones@moodklaw.com
                                     ddonnelly@moodklaw.com

                                     Attorneys for Defendant,
                                     Healthcare Revenue Recovery Group, LLC



Dated: June 29, 2021




{PH713242.1}                             3
